CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Audited Consolidated Financial Statements For the years ended January 31, 2012 and 2011 (Expressed in Canadian Dollars) Index Page Management’s Responsibility for Financial Reporting 2 Independent Auditors’ Report 3 Financial Statements 4 Statements of Financial Position 4 Statements of Operations and Comprehensive Loss 5 Statements of Changes in Shareholders’ Equity 6 Statements of Cash Flows 7 Notes to the Financial Statements 8-40 -1- MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The consolidated financial statements of Coral Gold Resources Ltd. (the “Company”) are the responsibility of the Company’s management. The consolidated financial statements are prepared in accordance with International Financial Reporting Standards and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the audit and the annual consolidated financial statements prior to their submission to the Board of Directors for approval. The Company’s consolidated financial position as at January 31, 2012, January31, 2011 and February 1, 2010 and its financial performance and its cash flows for the years ended January31, 2012 and January31, 2011 have been audited by Smythe Ratcliffe LLP, Chartered Accountants and their report outlines the scope of their examination and gives their opinion on the consolidated financial statements. “David Wolfin” “Malcolm Davidson” David Wolfin Malcolm Davidson President & CEO Chief Financial Officer May 25, 2012 May 25, 2012 -2- INDEPENDENT AUDITORS’ REPORT TO THEOF CORAL GOLD RESOURCES LTD. (an exploration stage company) We have audited the accompanying consolidated financial statements of Coral Gold Resources Ltd., which comprise the consolidated statements of financial position as at January 31, 2012, January 31, 2011 and February1, 2010, and the consolidated statements of operations and , changes in and cash flows for the ended January 31, 2012 and January 31, 2011, and a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards, as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted ourin accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Coral Gold Resources Ltd. as at January 31, 2012, January 31, 2011 and February 1, 2010, and its financial performance and its cash flows for theended January 31, 2012 and January 31, 2011 in accordance with International Financial Reporting Standards, as issued by the International Accounting Standards Board. Emphasis of Matter Without qualifying our opinion, we draw attention to note1 in the consolidated financial statements, which indicates that the Company incurred a net loss of $773,813 for the year ended January 31, 2012 and has a deficit of $29,041,040 as of January 31, 2012.These conditions, along with other matters set forth in note1, indicate the existence of a material uncertainty that may cast significant doubt about the Company’s ability to continue as a going concern. Chartered Accountants Vancouver, Canada May 25, 2012 -3- CORAL GOLD RESOURCES LTD. Consolidated Statements of Financial Position (Expressed in Canadian dollars) Note January 31, January 31, February 1, (Note 18) (Note 18) ASSETS Current assets Cash and cash equivalents $ $ $ Other amounts receivable Prepaid expenses Exploration and Evaluation Assets 4 Property and Equipment 5 Investments in Related Companies 6 Advances Receivable from a Related Party 10 b Reclamation Bonds 7 Total Assets $ $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ $ Advances payable to related parties 10 c Reclamation Provision 11 Deferred Tax Liability 16 Total liabilities EQUITY Share Capital 8 Equity Reserves Accumulated Other Comprehensive Income Accumulated Deficit ) ) ) Equity Attributable to Equity Holders ofthe Company Equity Attributable to Non-Controlling Interests Total Equity Total Liabilities and Equity $ $ $ Approved by the Board of Directors: /s/ Louis Wolfin Director /s/ Gary Robertson
